UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6437


BOBBY EUGENE RODDY,

                Petitioner - Appellant,

          v.

EVELYN SEIFERT, Warden, Northern Correctional Facility,

                Respondent - Appellee,

          and

DAVID BALLARD, Warden,

                Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cv-00888)


Submitted:   July 28, 2011                  Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Eugene Roddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bobby Eugene Roddy, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.                       The order is not appealable

unless      a    circuit       justice    or   judge      issues     a    certificate   of

appealability.        28 U.S.C. § 2253(c)(1)(A) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard         by      demonstrating      that

reasonable        jurists        would    find      that     the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural        grounds,        the    prisoner     must

demonstrate        both    that     the    dispositive          procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude    that

Roddy has not made the requisite showing.                         Accordingly, we deny

Roddy’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3